DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner has agreed with Applicant’s election of claims 1-16, 21-23 and 25 in the reply filed on 05/19/2021 as these claims are generic.  The Examiner also has agreed with Applicant’s withdrawn of claims 17-20 and 24.  The Examiner is examining elected claims 1-16, 21-23 and 25 in the current Office Action as claims 17-20 and 24 are withdrawn by the Applicant. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6, and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim limitation “the light source” in line 2 is indefinite because it is unclear if this the same light source that is already recited in claim 1. 
Regarding claim 12, the term “approximately” in the claim is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan).
	Regarding claim 1, Mahadevan discloses a spatially offset Raman spectroscopy of a layered soft tissue and applications of same.  Mahadevan shows an endoscopic optical system (see fig. 1) comprising a diffuse reflectance spectroscopy probe (see 120 in fig. 1) including: a light source (see 110 in fig. 1) and a plurality of photodetectors (see 360 in fig. 3), wherein each photodetector of the plurality of photodetectors is positioned at a different distance from the light source or sources such that an integration volume of each photodetector is based at least in part on the distance between the photodetector and the light source (fig. 3 shows that the detectors 360 are different distance from the light source 350).
Regarding claim 2, Mahadevan shows wherein each of photodetector of the plurality of photodetectors is of a similar shape arranged in an array (see 360 in fig. 3).
	Regarding claim 3, Mahadevan shows wherein the light source of the diffuse reflectance spectroscopy probe includes an illumination aperture or light source positioned at the center of the array of similarly shaped photodetectors (see fig. 4A. the fig. shows light source 450a positioned at the center of the photodetector array 460a).
	Regarding claim 15, Mahadevan shows wherein the plurality of photodetecors are arranged such that interrogation volume for each photodetectors extends to a different tissue depth when the diffuse reflectance spectroscopy probe is placed against a tissue surface (fig. 3 shows the different photodetectors 360 are detecting light scatters from different tissue depth).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan), in view of Aphek (US 2018/0031468).
Regarding claim 4, Mahadevan discloses the invention substantially as described in the 102 rejection above, furthermore, Mahadevan shows wherein each photodetector of the plurality of photodetectors are at least partially annual in shape (fig. 4 shows that the photodetector 460s are partially annular), but Mahadevan fails to explicitly state that the photodetectors are arranged concentrically. 
Aphek discloses a detector for spectrometry system.  Aphek teaches plurality of photodetecotrs arranged concentrically (see par. [0059], fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modify the invention of Mahadevan to have plurality of photodetectors arranged concentrically, as taught by Aphek, to provide plurality of separate detection areas, each area configured to detect a portion of the light pattern incident on the detector. The custom detector may comprise a material capable of detecting wavelengths in the short-wavelength infrared (SWIR) range. The custom detector may be configured to require a relatively low number of electrical connections such that it may be implemented using standard, low-cost electronic packaging techniques. An improved, custom detector further can provide the functionality of a two-dimensional pixel array detector while being relatively simple and inexpensive to manufacture.
Regarding claim 5, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Mahadevan shows the probe includes a light source at the center of the probe (see 450a in fig. 4a), and Mahadevan teaches photodetectors are arranged concentrically arranged.  The examiner notes that upon modification of Mahadevan of having the photodetecotrs arranged in concentrically above for claim 4, the light source would be positioned at the center of the concentrically arranged photodetectors.
Regarding claim 6, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Mahadevan shows wherein the illumination aperture is coupled by an optical fiber to at least a laser (see laser 110 and fiber optical cable 150 in fig. 1; par. [0059]).
Regarding claim 7, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Mahadevan shows wherein the plurality of photodetectors are arranged on a distal end of an optic fiber (see fig. 1; the detectors are at the distal end of probe 120; par. [0058]), and Mahadevan teaches photodetectors are arranged concentrically arranged.  The examiner notes that upon modification of Mahadevan of having the photodetectors arranged concentrically as taught by Aphek (stated in rejection for claim 4 above), the plurality of photodetectors would be concentrically on the distal end of an optic fiber.
Regarding claim 8, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Aphek teaches wherein the plurality of photodetectors are arranged on a substrate surface (see fig. 5A), wherein each photodetectors of the plurality of photodetectors has a surface area defined by a radial width of the photodetector (see fig. 6).
Regarding claim 9, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Aphek teaches wherein a surface area of an innermost photodetector of the plurality of photodetector is smaller than the surface ara of each other photodetector of the plurality of photodetectors (see 272 in fig. 6).
Regarding claim 10, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Aphek teaches wherein a surface area of an outermost photodetector of the plurality of photodetectors is larger than a surface area of every other photodetector of the plurality of photodetectors (see 272 in fig. 6).
Regarding claim 14, Mahadevan and Aphek disclose the invention substantially as described in the 103 rejection above, furthermore, Aphek teaches the photodetectors includes a PIN junction (see par. [0018], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the clamed invention, to have utilized using PIN junction in the invention of Mahadevan, as taught by APhek, for its high responsive to light and high responsive speed. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan), in view of Aphek (US 2018/0031468), in view of Chang et al. (US 2017/0078513; hereinafter Chang).

Regarding claim 11, Mahadevan discloses the invention substantially as described in the 102 rejection above, furthermore, Mahadevan shows first, second and third partially annular photodetectors (fig. 4 shows that the photodetector 460s are partially annular), but Mahadevan fails to explicitly state that the photodiodes are arranged concentrically on a glass substrate, wherein the first annular photodiode is positioned nearest to a center of the concentrically arranged plurality of photodetectors and has a surface area defined by a first radial width; wherein the second annular photodiode is positioned adjacent to the first annular photodiode and has a surface area defined by a second radial width, wherein the second radial width is larger than the first radial width, and wherein the third annular photodiode is positioned adjacent to the second annular photodiode opposite the first annular photodiode and has a surface area defined by a third radial width, wherein the third radial width is largest than the second radial width. 
Aphek discloses a detector for spectrometry system.  Aphek teaches the first annular photodiode is positioned nearest to a center of the concentrically arranged plurality of photodetectors see par. [0059], fig. 6) and has a surface area defined by a first radial width (see fig. 6); wherein the second annular photodiode is positioned adjacent to the first annular photodiode see par. [0059], fig. 6) and has a surface area defined by a second radial width (see fig. 6), wherein the second radial width is larger than the first radial width (see fig. 6), and wherein the third annular photodiode is positioned adjacent to the second annular photodiode opposite the first annular photodiode see par. [0059], fig. 6) and has a surface area defined by a third radial width (see fig. 6), wherein the third radial width is largest than the second radial width (see fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modify the invention of Mahadevan to have the first annular photodiode is positioned nearest to a center of the concentrically arranged plurality of photodetectors and has a surface area defined by a first radial width; wherein the second annular photodiode is positioned adjacent to the first annular photodiode and has a surface area defined by a second radial width, wherein the second radial width is larger than the first radial width, and wherein the third annular photodiode is positioned adjacent to the second annular photodiode opposite the first annular photodiode and has a surface area defined by a third radial width, wherein the third radial width is largest than the second radial width, as taught by Aphek, to provide plurality of separate detection areas, each area configured to detect a portion of the light pattern incident on the detector. The custom detector may comprise a material capable of detecting wavelengths in the short-wavelength infrared (SWIR) range. The custom detector may be configured to require a relatively low number of electrical connections such that it may be implemented using standard, low-cost electronic packaging techniques. An improved, custom detector further can provide the functionality of a two-dimensional pixel array detector while being relatively simple and inexpensive to manufacture.
But, Mahadevan and Aphek fail to explicitly state that the plurality of photodetectors are on a glass substrate. 
Chang discloses an image sensor panel.  Chang teaches using a glass substrate (see par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of using a glass substrate in the invention of Mahadevan and Aphek, as taught by Chang, to provide more durable substrate. 
Regarding claim 13, Mahadevan, Aphek and Chang disclose the invention substantially as described in the 103 rejection above, furthermore, Aphek teaches photodetector formed of Si ((see par. [0054], [0056]).)


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan), in view of Aphek (US 2018/0031468), in view of Chang et al. (US 2017/0078513; hereinafter Chang) as applied to claim 11 above, and further in view of Wang et al. (US 6,537,211).
Regarding claim 12, Mahadevan, Aphek and Chang disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state where in the probe is configured to perform an optical biopsy of human colon mucosa, wherein the first radial width is approximately 58 um, wherein the second radial width is approximately 100 um, and wherein the third radial width is approximately 550 um. 
Wang discloses an optical imaging endoscope.  Wang teaches probe is configured to perform an optical biopsy of human colon mucosa (see col. 4, lines 7-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Mahadevan, Aphek and Chang to have the probe configured to perform an optical biopsy of human colon mucosa, as taught by Wang, to provide early detection and removal of lesions to prevent future progression into carcinoma. 
But, combined invention of Mahadevan, Aphek, Chang and Wang fail to explictly state wherein the first radial width is approximately 58 um, wherein the second radial width is approximately 100 um, and wherein the third radial width is approximately 550 um, however, it would have been obvious and routine to one of ordinary skill in the art to have the first radial width is approximately 58 um, wherein the second radial width is approximately 100 um, and wherein the third radial width is approximately 550 um because it is held that change in size and proportion is obvious to ordinary skill in the art (see MPEP 2144.04, IV).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan), in view of Wang et al. (US 6,537,211).
Regarding claim 16, Mahadevan discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state an endoscope and wherein the diffuse reflectance spectroscopy probe is integrated into a distal end of the endoscope. 
Wang teaches optical imaging endoscope.  Anderson taches an endoscope (see abstract) and wherein the diffuse reflectance spectroscopy probe is integrated into a distal end of the endoscope (see col. 21, lines 32-41).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized an endoscope and wherein the diffuse reflectance spectroscopy probe is integrated into a distal end of the endoscope in the invention of Mahadeaven, as taught by Wang, to be able to guide introduction of the probe and determine tissue parameters and identify different tissues for diagnosis. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan), in view of Saadat (US 2007/0287886).
Regarding claims 21 and 22, Mahadevan discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a support arm extending from a collar positioned around a distal end of an endoscope, wherein the light source is positioned on the support arm.
Saadat discloses an optical imaging probe.  Saadat teaches a support arm extending from a collar positioned around a distal end of an endoscope (see 52 in fig. 1G and 4E, par. [0094] and [0106]), wherein the light source is positioned on the support arm (see fig. 1G and 4E), and the collar is selectively couplable to the distal end of the endoscope (see fig. 1G and 4E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Mahadevan to include a support arm extending from a collar positioned around a distal end of an endoscope, wherein the light source is positioned on the support arm, as taught by Saadat, to provide a low profile delivery state during delivery and subsequently expand define the open area, and provide 3D image. 
Regarding claim 23, Mahadevan and Saadat disclose the invention substantially as described in the 103 rejection above, furthermore, Mahadevan teaches the light source includes an illumination aperture (see fig. 1 and par. [0058]).  Furthermroe, Saadat teaches illumination aperture on the support arm (see fig. 1G and 1E), and further comprising an optical fiber coupling the light source position external to the endoscope through a proximal end of the endoscope (see par. [0091], [0094], [0095], [0096]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mahadevan-Jansen et al. (US 2010/0145200; hereinafter Mahadevan), in view of Kuech et al. (US 2011/0112388; hereinafter Kuech).
Regarding claim 25, Mahadevan discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the photodetector are thin film devices with a thickness of less than 25 microns. 
Kuech discloses an integrated fiber optic probe.  Kuech teaches photodetector are thin film devices with a thickness of less than 25 microns (see par. [0032], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized photodetector are thin film devices with a thickness of less than 25 microns in the invention of Mahadevan, as taught by Kuech, to provide a thin and flexible device which is also low cost. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793